DETAILED ACTION
Claims 1-19 are allowed. The following is an examiner’s statement of reasons for allowance: 
Yona et al. (US 9,722,323) and Moon et al. (US 9,276,323) are considered to be the closest prior art to the claimed invention. Yona discloses (Figs. 1A and 1B) an antenna 100 that comprises a first dipole 102 having a first polarization and a second dipole 104 having a second polarization. The first dipole 102 includes a first dipole arm 106 and a second dipole arm 108 which constitute a first pair of dipole arms 110. The second dipole 104 includes a third dipole arm 112 and a fourth dipole arm 114 which constitute a second pair of dipole arms 116. The antenna 100 is dual-polarized antenna and is capable of radiating orthogonal +/- 450 polarized beams (col. 3, lines 4-9). The antenna 100 further includes a stem 122, which supports the first and second dipoles 102 and 104. The feed arrangement for the antenna 100 is integrally formed with stem 122, as seen in the case of balun 118 (col. 3, lines 49-53). Moon discloses (Figs. 3 and 4) a dual polarization antenna 10 having four radiating arms 11, 12, 13, and 14, supports 11c-14c forming a feeding structure 21/22, and an antenna reflection plate 5 (see, lines 59 of col. 3 to line 52 of col. 4). 

Regarding claims 1-10 and 14-16, either Moon or Yona considered individually or in the combination thereof fails to teach or fairly suggest the feeding mechanism which includes a balun and a feeding plate, and wherein the plane on which the balun is located is parallel to the plane on which the feeding plate is located, one end of the balun is electrically coupled to a ground layer and another end of the balun is electrically coupled to a corresponding radiating 

Regarding claims 11-13, either Moon or Yona considered individually or in the combination thereof fails to teach or fairly suggest the feeding mechanism which includes a balun and a feeding plate, and wherein the plane on which the balun is located is parallel to the plane on which the feeding plate is located, one end of the balun is electrically coupled to a ground layer and another end of the balun is electrically coupled to a corresponding radiating arm group, and the feeding plate is coupled to an electric lead on the base of the insulated support structure. Therefore, the claims are allowed. 

Regarding claims 17-19, either Moon or Yona considered individually or in the combination thereof fails to teach or fairly suggest the feeding mechanism which includes a balun and a feeding plate, and wherein the plane on which the balun is located is parallel to the plane on which the feeding plate is located, one end of the balun is electrically coupled to a ground layer and another end of the balun is electrically coupled to a corresponding radiating arm group, and the feeding plate is coupled to an electric lead on the base of the insulated support structure. Therefore, the claims are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809.  The examiner can normally be reached on Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809